 Case: 2:20-cv-00024-SRC Doc. #: 64 Filed: 02/08/21 Page: 1 of 5 PageID #: 503




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

 JAMES COOK,                                     )
                                                 )
                  Plaintiff,                     )
                                                 )
           v.                                    )          No. 2:20-cv-00024-SRC
                                                 )
 LUKENDRA LOCKHART, et al.,                      )
                                                 )
                  Defendants,                    )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Jeffrey McCullum’s motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6). (Docket No. 48). For the reasons discussed below, the motion

will be denied.

                                          Background

       Plaintiff is a self-represented litigant currently incarcerated at the Northeast Correctional

Center in Bowling Green, Missouri. On May 4, 2020, he filed a complaint pursuant to 42 U.S.C.

§ 1983, alleging that Dr. Jeffrey McCullum, along with other defendants, had been deliberately

indifferent to his medical needs, in violation of the Eighth Amendment. (Docket No. 1). The Court

reviewed plaintiff’s complaint under 28 U.S.C. § 1915. On June 22, 2020, the Court directed the

Clerk of Court to issue process on Dr. McCullum in his individual capacity as to plaintiff’s Eighth

Amendment deliberate indifference claim. (Docket No. 8). Dr. McCullum filed the instant motion

to dismiss on December 31, 2020, along with a supporting memorandum. (Docket No. 48; Docket

No. 49).
 Case: 2:20-cv-00024-SRC Doc. #: 64 Filed: 02/08/21 Page: 2 of 5 PageID #: 504




                                         Motion to Dismiss

        In his motion to dismiss, Dr. McCullum argues that plaintiff has failed to state a claim upon

which relief can be granted because plaintiff did not submit “an affidavit stating he has obtained

the written opinion of a legally qualified health care provider that Dr. McCullum failed to use such

care as a reasonably prudent and careful health care provider would have used under similar

circumstances.” (Docket No. 48 at 1). According to Dr. McCullum, this affidavit is mandatory

under Mo. Rev. Stat. § 538.225 when the relationship between the parties is that of a health care

provider and a recipient, and when the claim relates solely to the provision of health care services.

As plaintiff did not file the necessary affidavit, Dr. McCullum contends that dismissal is required.

                                        Standard of Review

        Pursuant to Fed. R. Civ. P. 12(b)(6), a defendant may assert as a defense the plaintiff’s

“failure to state a claim upon which relief can be granted.” To survive a motion to dismiss for

failure to state a claim, a plaintiff’s allegations must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plausibility

requirement is satisfied when the plaintiff “pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” In re SuperValu, Inc.,

925 F.3d 955, 962 (8th Cir. 2019).

        The reviewing court accepts the plaintiff’s factual allegations as true and draws all

reasonable inferences in favor of the nonmoving party. Torti v. Hoag, 868 F.3d 666, 671 (8th Cir.

2017). However, “[c]ourts are not bound to accept as true a legal conclusion couched as a factual

allegation, and factual allegations must be enough to raise a right to relief above the speculative

level.” Id. The issue is not whether the plaintiff will ultimately prevail, but whether the plaintiff is


                                                   2
 Case: 2:20-cv-00024-SRC Doc. #: 64 Filed: 02/08/21 Page: 3 of 5 PageID #: 505




entitled to present evidence in support of his claim. Twombly, 550 U.S. at 583 (quoted case

omitted).

       When evaluating whether a self-represented plaintiff has asserted sufficient facts to state a

claim, a pro se complaint, however inartfully pleaded, is held to less stringent standards than formal

pleadings drafted by lawyers. Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014). “If the essence

of an allegation is discernible...then the district court should construe the complaint in a way that

permits the layperson’s claim to be considered within the proper legal framework.” Solomon v.

Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quotations and citation omitted).

                                             Discussion

       Dr. McCullum has moved to dismiss plaintiff’s deliberate indifference claim pursuant to

Fed. R. Civ. P. 12(b)(6). Specifically, Dr. McCullum argues that plaintiff has failed to comply with

Mo. Rev. Stat. § 538.225. That statute provides, in relevant part:

               1. In any action against a health care provider for damages for
               personal injury or death on account of the rendering of or failure to
               render health care services, the plaintiff or the plaintiff’s attorney
               shall file an affidavit with the court stating that he or she has
               obtained the written opinion of a legally qualified health care
               provider which states that the defendant health care provider failed
               to use such care as a reasonably prudent and careful health care
               provider would have under similar circumstances and that such
               failure to use such reasonable care directly caused or directly
               contributed to cause the damages claimed in the petition.

                                                 ***

               5. Such affidavit shall be filed no later than ninety days after the
               filing of the petition unless the court, for good cause shown, orders
               such time to be extended for a period of time not to exceed an
               additional ninety days.

               6. If the plaintiff or his attorney fails to file such affidavit the court
               shall, upon motion of any party, dismiss the action against such
               moving party without prejudice.


                                                   3
 Case: 2:20-cv-00024-SRC Doc. #: 64 Filed: 02/08/21 Page: 4 of 5 PageID #: 506




Mo. Rev. Stat. § 538.225.

        Despite Dr. McCullum’s contention to the contrary, this statute is not applicable to the

claim presented in plaintiff’s complaint. Specifically, the statute applies to Missouri state law

claims for medical malpractice, not plaintiff’s Eighth Amendment deliberate indifference claim.

See Moore v. Ernest-Jackson, 16 Fed. Appx. 517, 518 (8th Cir. 2001) (explaining that district court

“properly dismissed [plaintiff’s] state-law claims for failure to comply with a Missouri statute

requiring an affidavit of merit involving personal injury related to the render of, or failure to render,

health care services”) (emphasis added). This is demonstrated by the cases that Dr. McCullum has

cited in his supporting memorandum. For instance, in Drummer v. Corizon, LLC, No. 4:16-cv-

1170-AGF (E.D. Mo. July 19, 2018), the Court dismissed Count IV of the plaintiff’s second

amended complaint for failure to provide the required affidavit. However, that count related to a

negligence claim, not a constitutional violation.

        In this case, plaintiff’s claim against Dr. McCullum arises under 42 U.S.C. § 1983, not

under state law. The constitutional standard is deliberate indifference, not negligence or

malpractice. See Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017) (explaining that mere negligence

or inadvertence does not rise to the level of deliberate indifference); and Popoalii v. Corr. Med.

Servs., 512 F.3d 488, 499 (8th Cir. 2008) (stating that medical malpractice is not actionable under

the Eighth Amendment). Rather, to prevail on an Eighth Amendment claim, plaintiff must prove

that he suffered from an objectively serious medical need, and that the defendant knew of and

disregarded that need. See Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). As explained in

the Court’s order of June 22, 2020, plaintiff has alleged sufficient facts to sustain a deliberate

indifference claim at this stage of the proceedings. See Jones v. Douglas Cty. Sheriff’s Dep’t, 915

F.3d 498, 499 (8th Cir. 2019) (stating that a court must accept the allegations contained in the


                                                    4
 Case: 2:20-cv-00024-SRC Doc. #: 64 Filed: 02/08/21 Page: 5 of 5 PageID #: 507




complaint as true and make all reasonable inferences in favor of the plaintiff). Because the

Missouri statute upon which Dr. McCullum relies is not applicable to plaintiff’s claim, the motion

to dismiss must be denied.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Jeffrey McCullum’s motion to dismiss

(Docket No. 48) is DENIED.

       Dated this 8th day of February, 2021.

                                                    _____________________________
                                                    STEPHEN R. CLARK
                                                    UNITED STATES DISTRICT JUDGE




                                                5
